I
i


    1
                                                                                 FILED
    2
                                                                                   MAY 19 2021
    3
                                                                              CLERK U.S. DISTRICT COURT
    4                                                                       EASTERN DISTRICT ~jGl\,l!ORNIA
                                                                       ev            DEPUTY CLERK
    5

    6                             IN THE UNITED STATES DISTRICT COURT

    7                          FOR THE EASTERN DISTRICT OF CALIFORNIA

    8     UNITED STATES OF AMERICA,                  )       Case N!!: 1:21-MJ-00042-1-EPG
                                                     )
    9                    Plaintiff,                  )                     ORDER
                                                     )                APPOINTING COUNSEL
    10           vs.                                 )
                                                     )
    11    CISNEROS-NOYOLA, SOPHIA,                   )
                                                     )
    12                   Defendant.                  )
         ______________)
    13
                The above named Defendant has, under oath, sworn or affirmed as to her financial
    14
         inability to employ counsel or has otherwise satisfied this Court that she is financially unable to
    15

    16   obtain counsel and wishes counsel be appointed to represent her. Therefore, in the interests of

    17   justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C. § 3006A,
    18
                IT IS HEREBY ORDERED that Robert C. Lamanuzzi be appointed to represent the
    19
         above defendant in this case effective nunc pro tune to May 14, 2021.
    20
                This appointment shall remain in effect until further order of this court.
    21

    22
         DATED: 5/19/2021


                                                          ~f~~
    23

    24                                                   HON. ERICA P. G ~ N
                                                         United States Magistrate Judge
    25

    26

    27

    28

                                                           -1-
